Citation Nr: 0629603	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  99-15 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hand injury.

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for a left leg disorder 
manifested by a scar, other than a left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1979 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision.  In February 2001, 
the United States Court of Appeals for Veterans Claims 
(Court) vacated the prior Board decision and remanded the 
matter.   

In a March 2006 statement, the veteran requested a travel 
board hearing but later rescinded that request, as documented 
in the claims folder.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
residuals of a right hand injury related to service. 

2.  The veteran does not have a current diagnosis of hearing 
loss related to service. 

3.  A  left leg disorder manifested by a scar, other than a 
left knee disability, was not shown in service and the 
preponderance of the evidence is against finding that it is 
related to service. 


CONCLUSIONS OF LAW

1.  Residuals of a right hand injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006). 

2.  Hearing loss was not incurred in or aggravated by active 
service and sensorineural hearing loss may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).   

3.  A left leg disorder manifested by a scar, other than a 
left knee disability, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by letters dated in May 2004, November 2004, and May 
2006.  VA specifically informed the veteran of the evidence 
required to substantiate his claims, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf, and to submit any evidence in his possession 
pertaining to his claims.  He was also notified of the type 
of evidence necessary to establish disability ratings and 
effective dates for the disabilities on appeal.  Therefore, 
the Board finds that he was provided with the required 
notice.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records and the veteran was afforded VA examinations in 
connection with the claims.  Neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claims.

The record also reflects that, in a December 2005 
supplemental statement of the case, VA readjudicated the 
veteran's claims following the provision of the required 
notice and the completion of all indicated development of the 
record.  In light of the Board's denial of the appellant's 
claims, no disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

1.  Residuals of a right hand injury.

There is no evidence of any current residuals of a right hand 
injury.  VA afforded the veteran an examination in June 2005 
for the purpose of ascertaining the nature of his current 
disability.  The June 2005 examination report noted that x-
ray evidence showed no fracture or displacement, cartilage 
and thickness were well preserved, mineralization was 
unremarkable, and the impression was negative finger.  The 
diagnosis was "injury of right thumb, there is no x-ray 
evidence of fracture . . . [n]o sequelae."    

Service medical records include an injury to the right thumb 
in 1981, with no further complaints during service.  The 
separation examination did not refer to that injury.  Post-
service medical records show that the veteran was treated for 
a right hand injury starting in the 1990's.  However, that 
disability was incurred in July 1991 as a self-inflicted 
injury (as indicated in a record from Dr. Soranio dated in 
July 1991).  In any case, the incident resulting in this 
particular disability occurred almost a decade after the 
veteran's active duty and thus is not related to service. 

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service 
connection is denied.

To the extent that the veteran himself has claimed he has 
residuals of a right hand injury related to service, as a lay 
person, he has no competence to give a medical opinion on the 
diagnosis of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has residuals of a right hand 
injury related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  A hearing loss disability.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

There is no evidence in the extensive record of a finding of 
or treatment for hearing loss.  Absent proof of a present 
disability, there can be no valid claim.  Brammer, 3 Vet. 
App. at 225.  Therefore, as there is no indication of a 
current hearing loss disability, service connection is 
denied.  To the extent that the veteran himself has claimed 
he has hearing loss related to service, as a lay person, he 
has no competence to give a medical opinion on the diagnosis 
of a condition.  Espiritu, 2 Vet. App. at 492.  As the 
preponderance of the evidence is against finding that the 
veteran currently has hearing loss related to service, the 
claim must be denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. 
App. at 49.


3.  A left leg disorder, manifested by a scar, other than a 
left knee disability.

The veteran contends that, during service, he fell or jumped 
into a fox hole and that his left lower leg was punctured by 
a stick.  He asserts that as a result of that injury, he has 
a scar in that area of his body.  He also asserts that his 
leg was bandaged by a medic and stitches were required. 

There is evidence of a current disability.  The December 2005 
examination report noted a scar on the veteran's left lower 
leg.  

There is no indication, however, of the incurrence of such a 
disability in service.  The veteran has indicated that the 
puncture injury to his calf occurred at the same time that he 
injured his left toes.  While service medical records show 
that he reported having stubbed one of his left toes in 
September 1979, those records contain no reference to a 
puncture wound of the left calf.  Furthermore, in spite of 
numerous complaints of contusions or bruises to the left knee 
during service, none of the medical records references a scar 
or wound to the left calf.  On his separation examination, a 
scar of the right thigh was noted, as was the bruised left 
knee.  It seems reasonable and likely that, if the veteran 
had had a scar of the left calf on his separation from 
service, it would have been noted. 

Although the veteran was afforded a VA scar examination in 
December 2005, the report did not specifically indicate the 
etiology of the veteran's lower leg scar.  The Board declines 
to obtain a medical nexus opinion with respect to the 
veteran's claim because there is no evidence of pertinent 
disability in service or for two decades following service.  
Thus, while there is a current indication of a scar of the 
left leg, there is no true indication that the disability is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  In view of negative service medical records 
for such disability, the lack of finding of a scar on the 
left lower leg until many years post-service, any opinion 
relating pertinent disability to service would certainly be 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).

To the extent that the veteran himself has claimed he has a 
left leg disorder manifested by a scar related to service, as 
a lay person, he has no competence to give a medical opinion 
on the etiology of a condition.  Espiritu, 2 Vet. App. at 
492. As the preponderance of the evidence is against finding 
that the veteran currently has a left leg disorder manifested 
by a scar, related to service, the claim must be denied.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49. 


ORDER

Entitlement to service connection for residuals of a right 
hand injury is denied.

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for a left leg disorder 
manifested by a scar, other than a left knee disability, is 
denied. 


____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


